DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 12/17/2019 in relation to application 16/716,565.
The instant application claims benefit to Foreign application EP19305612.4 with a priority date of 5/13/2019.
The Pre-Grant publication # US20200365050 is published on 11/19/2019
Claims 1-12 are pending.


Objection
Claim 9, 10, 11 has a typographical error for the word “are”. The corresponding phrase in claims is “.. one are more computer controlled..” that need to be corrected. Appropriate amendment would be needed. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
Claim 3 includes phrase “means for providing feedback of position and/or movement of the one or more computer controlled arms…” invokes consideration under 35USC112(f) . Under broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-9, 12 are rejected under 35 U.S.C. 102 a(1) and 35 U.S.C. 102 a(2)  as being anticipated by US 5431569 A  to Simpkins et al. (Simpkins).

Claim 1. Simpkins teaches a system for simulating pilot controls (Fig.1 element 10), comprising: 
one or more computer controlled arms arranged to be mounted in a cockpit environment (Fig.8, 9, 10A-C  various computer controlled positions of arms mounted in the cockpit frame) and
having a plurality of ranges of motion (col.2 lines 22-23 motion simulator with wide range) and trajectories ( col.4 lines 54-68; col.5 lines 1-59 Yawing motion, swiveling of plates, pivoting, T-shaped bar movements, U-shaped cockpit frame etc. all contribute to various motion trajectories) and 
configured to receive a control member for operation by a pilot  (col.4 lines 42-46 computer driven configuration to controlling stick or arm movement operations by the simulating pilot operator; col.4 lines 25-29 hand grips for control member).Claims 2. Simpkins teaches the system of claim 1, further comprising: a computer configured to 
Claim 3. Simpkins teaches the system of claim 1, further comprising: a flight simulator display and means for providing feedback of position and/or movement of the one or more computer controlled arms to the flight simulator display (col. 2. lines 19-21 user experiences motions that are displayed on the screen of a computer).Claim 4. Simpkins teaches the system of claim 3, wherein the flight simulator display comprises a screen (col.3 line 10 computer simulator screen).Claim 6. Simpkins teaches the system of claim 1, wherein the control member comprises a handle (col.6 line 67 handle) .

Claim 7.  Simpkins teaches the system of claim 1, wherein the control member comprises a pedal (col.5 lines 26-29 connected foot pedals).Claim 8. Simpkins teaches a cockpit simulator comprising: a pilot seat and a system for 
Claim 12. Simpkins teaches a method of designing pilot controls in cockpit, the method comprising: controlling one or more arms (col3 lines 58-64 arm or stick controls), on which are mounted a control member, to locate the control member at different positions (col.6 line 1-2 control member like throttle) and allow movement of the control member in a plurality of movement directions and trajectories, while allowing varying force feedback (col.5 lines 40-48  varying resistance force feedback).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,10,11  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5431569 A  to Simpkins et al. (Simpkins) in view of US Patent Application Publication Number US 20190244537 A1 to Liberatore et al. (Liberatore).

Claim 5. Simpkins teaches the system of claim 3, but the flight simulator display does not comprise of any virtual reality headset. 
Liberatore, however, teaches  flight simulator display comprising of a virtual reality headset (¶0023  A virtual reality headset, or head mounted display (HMD), in a kit). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator display comprises a virtual reality headset as taught by 

Claim 10. Simpkins teaches the cockpit simulator of claim 8, but one or more computer controlled arms are located above the pilot sea
Liberatore, however, teaches cockpit simulator wherein the one or more computer-controlled arms are located above the pilot seat (Fig.5 elements 550,570 arms positioned for multiple degrees of freedom with location above seat pan). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator wherein the one or more computer controlled arms are located above the pilot seat as taught by Liberatore, into the system of Simpkins, in order to provide quick steering control.

Claim 11. Simpkins teaches the cockpit simulator of claim 8, the one or more computer-controlled arms are not disclosed to be located behind the pilot seat. Liberatore, however, teaches  cockpit simulator wherein the one or more computer-controlled arms are located behind the pilot seat (Para 0009, arms and seat pan are movable with six degrees of freedom position; support being adjustable relative to the seat pan to configure their respective positions in conformity with a particular aircraft cockpit such that an option to place behind seat location for multiple degrees of freedom is clearly installed). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator wherein the one or more computer-controlled arms are located above the pilot .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  PTO 892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	August 31, 2021

/THOMAS J HONG/             Primary Examiner, Art Unit 3715